 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                                      OAKLAND DIVISION
 7
     C.I.B. KOREAN DISABLED VETERAN                  Case No: C 16-07153 SBA
 8 INC., a California corporation,
                                                     CONDITIONAL DISMISSAL ORDER
 9                 Plaintiff,
10         vs.
11 APEX MECHANICAL, INC., et al.,
12                 Defendants.
13
            Having received notice of the settlement of this action, see Dkt. 63, and it appearing
14
     that no issue remains for the Court’s determination,
15
            IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
16
     DISMISSED with prejudice. All scheduled dates are VACATED. In the event that the
17
     settlement is not realized, any party may move to reopen this case and trial will be reset,
18
     provided that such motion is filed within sixty (60) days of the date this order is filed.
19
            IT IS SO ORDERED.
20
     Dated: 11/19/2018                                 ______________________________
21                                                     SAUNDRA BROWN ARMSTRONG
22                                                     Senior United States District Judge

23
24
25
26
27
28
